Citation Nr: 1543285	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle strain with degenerative joint disease (DJD), to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for right knee DJD, to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for left knee DJD, to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected disabilities.

5.  Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for tinnitus.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim of entitlement to service connection for a right elbow disability.  In a January 2012 rating decision, the RO denied the claims of entitlement to service connection for a right ankle strain with DJD, right knee DJD, and left knee DJD.  Lastly, the RO denied the issue of entitlement to an effective date prior to August 31, 2010, for the grant of service connection for tinnitus in a November 2013 rating decision. 

In February 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  
The issue of entitlement to an effective date prior to August 31, 2010, for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ankle strain with DJD is etiologically related to active service. 

2.  Right knee DJD is etiologically related to active service. 

3.  Left knee DJD is etiologically related to active service. 

4.  The right elbow disability is shown to be etiologically related to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  Right ankle strain with DJD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Right knee DJD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Left knee DJD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The right elbow disability is caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  To the extent that the actions taken herein below are favorable to the Veteran, further discussion of the VCAA is not required at this time.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Knees and Ankle

The Veteran seeks service connection for his right knee, left knee, and right ankle disabilities under a theory of direct and secondary service connection.  He testified that he went through Sapper school.  As part of his training, the Veteran rappelled, jumped out of helicopters, roped down helicopters, and hiked across rough terrain.  He testified that he experienced knee and ankle pain throughout service, which he treated with ice, over the counter pain medication, and elevation.  As the Board is granting these claims on a direct basis, it is unnecessary to discuss the theory of secondary service connection. 

In October 2005, a private physician, Dr. J.E., wrote that the Veteran's inflammation and degenerative joint disease of the bilateral ankles and knees, at least as likely as not, had their onset during service.  He elaborated that activities such as road/truck marches, carrying heavy loads, extensive running, climbing, and joint shock activities likely caused the Veteran's bilateral ankle and knee disabilities.  Additional medical records from Dr. J.E. indicate that he was the Veteran's treating physician and conducted clinical and radiological studies to support his conclusion.

The Veteran was first afforded a VA examination to determine the nature and etiology of his knee and ankle disabilities in January 2006.  The VA examiner diagnosed sprained ankles with residuals and strained knees.  He opined that the ankle and knee conditions had their onset in-service, as the Veteran's service treatment records (STRs) were positive for reports of ankle sprains and knee strains.

In May 2011, the Veteran was afforded another VA examination to determine the nature and etiology of his knee and ankle disabilities, as the January 2006 examiner did not have access to the claims file.  The VA examiner reported that the Veteran had knee pain in-service.  He opined that it was less likely than not that the Veteran's knee disabilities were a continuation of the knee pain he experienced in-service.  In support of his opinion, the VA examiner noted that there was only one notation for right knee pain and one notation for a left knee infection in the STRs, which showed a lack of chronicity.  With regard to the Veteran's claimed right ankle disability, the VA examiner stated that he was seen for a right ankle strain in August 1999.  However, as that was the only report of ankle pain in the Veteran's STRs, the VA examiner opined that it was less likely as not that the right ankle disability was due to service.

In December 2011, VA obtained a medical opinion to reconcile the conflicting VA opinions from the May 2011 VA examiner.  The VA examiner stated that in May of 1984 the Veteran was noted to have a painless effusion of his right knee after an 8-mile run.  He was diagnosed with prepatellar bursitis.  He was also seen for cellulitis for his left knee and a right ankle sprain in August of 1999 that had been present for 3 days.  The VA examiner added that the STRs did not list any other ankle or knee problems.  He concluded that given the lack of chronicity of the right knee, left knee, and right ankle, it was less likely as not that the Veteran's current pain is a continuation of the pain noted in the military. 

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the October 2005 private medical opinion and January 2006 VA medical opinions are of greater probative weight as these opinions considered the Veteran's competent and credible lay statements regarding his chronic pain in the military.  They also considered circumstances of the Veteran's military service, particularly, the joint shock activities that the Veteran performed over his long military career.  The opinions proffered by the VA examiner in May and December of 2011 rely on sparse notations in the STRs regarding injuries to the knees and right ankle for their conclusion that the Veteran's current knee and ankle disabilities were not a continuation from active military service.  The VA examiner did not address the Veteran's competent and credible lay statements.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

The Board finds the Veteran's lay statements regarding his ongoing knee and ankle pain since service are competent and credible.  The Board also finds them highly probative as they are supported by the circumstances of the Veteran's service and the October 2005 private medical opinion and January 2006 VA medical opinion.

The Board finds that the weight of the evidence supports the Veteran's claims for service connection for a right ankle strain with DJD, right knee DJD, and left knee DJD, and service connection is granted.

B.  Right Elbow Disability

The Veteran contends that his current right elbow disability was caused when he fell.  He testified that his legs gave out and that he reached out to brace his fall with his right arm.  This caused him to tear a ligament in his right elbow.  As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  

As noted, secondary service connection requires evidence of a current disability.  Here, the Veteran was diagnosed with a high-grade partial tearing of the deep triceps fibers attachment anteriorly on the olecranon.  The Veteran's doctor also noted a strain of deep distal triceps and anconeus with moderate elbow joint effusion.  See July 2014 Right Elbow Examination.  The Veteran has a current disability.

Secondary service connection also requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for hallux limitus of the right and left feet, DJD of the bilateral knees, a left ankle strain, and a right ankle strain with DJD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
Finally, secondary service connection requires medical nexus evidence establishing a connection between the service-connected disabilities and the claimed disorder.  

In July 2014, the Veteran was seen by his private doctor after he fell and injured his right arm.  The doctor observed pain, weakness, swelling, and stiffness in the right elbow.  He noted that the fall was caused when the Veteran's left ankle twisted and rolled.  The Veteran testified, at his Board hearing, that he fell when his legs went out as he was standing in his kitchen.  The Board finds the Veteran competent to report that his legs gave out.  Additionally, the Board finds his testimony credible and probative as it is supported by the July 2014 private medical records that he has submitted.  Given that the Veteran is service-connected for a myriad of lower extremity disabilities, the Board finds that the evidence supports a finding that the Veteran's service-connected disabilities caused his current right elbow disability.

In light of the foregoing, the Board is satisfied that the criteria for granting service connection for a right elbow, as secondary to the Veteran's service-connected disabilities, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for right ankle strain with DJD is granted. 

Service connection for right knee DJD is granted. 

Service connection for left knee DJD is granted. 

Service connection for a right elbow disability, to include as secondary to service-connected disabilities, is granted.


REMAND

The RO denied the issue of entitlement to an effective date prior to August 31, 2010, for the grant of service connection for tinnitus in a November 2013 rating decision.  In January 2014, the Veteran submitted a notice of disagreement with the November 2013 rating decision.  However, a statement of the case (SOC) has not been issued.  Therefore, this claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to an effective date prior to August 31, 2010, for the grant of service connection for tinnitus.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


